Citation Nr: 0639418	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  02-13 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hepatitis C.


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from March 1967 to March 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2001 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).




FINDING OF FACT

Hepatitis C was not manifested until many years after service 
and is not causally related to active service.  


CONCLUSION OF LAW

The criteria for service connection for hepatitis C have not 
been met.  38 U.S.C.A § 1110 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In June 2003, the agency of original jurisdiction (AOJ) sent 
a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Although 
notice postdated the initial adjudication, the claim was 
subsequently readjudicated without taint from the prior 
decision, no prejudice has been alleged, and no prejudice is 
indicated by the record.  Additionally, although timely 
notice as to the appropriate disability rating or effective 
date was not provided, because service connection has been 
denied, any question as to the appropriate disability rating 
or effective date is moot, and there is no prejudice to the 
veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The VA has also done everything reasonably possible 
to assist the veteran with respect to his claim for benefits, 
such as obtaining medical records, and scheduling personal 
hearings.  Consequently, the duty to notify and assist has 
been met.

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

The veteran seeks service connection for hepatitis C.  
Service medical records, including the 1969 separation 
examination record, do not report any treatment for, or 
diagnosis of, hepatitis C or any other liver disorder, and 
the entrance and separation examination records report normal 
clinical findings for all systems with negative histories as 
to any liver trouble.  The veteran has alleged that a skin 
rash he had in service is the initial symptom of hepatitis C.  
Service medical records do report the veteran's complaint of 
a skin rash, with subsequent assessment of tinea inguinal, 
but there is no competent evidence linking that rash to the 
hepatitis.  Although the veteran has asserted that such a 
link exists, the veteran, as a layperson, is not competent to 
comment on the presence or etiology of a medical disorder.  
Rather, medical evidence is needed to that effect.  See 
Espiritu v. Derwinski, 2 Vet. App. 492

Post-service records indicate an initial diagnosis of 
hepatitis C in August 1998, 29 years after separation from 
service.  The veteran has submitted statements asserting 
earlier diagnosis and treatment of hepatitis, but the alleged 
treatment cannot be substantiated.  The records were 
requested but negative replies as to possession of records 
were received from the alleged treatment centers, and 
available treatment records dating prior to 1998 do not 
contain any references to hepatitis or any other liver 
disability.  The August 1998 diagnosis was confirmed in 
October 1998, and the veteran was noted to have 3 risk 
factors:  intravenous drug usage in the early 1970s, heavy 
alcohol use, and a blood transfusion in 1981.  See October 
1998 VA treatment record.  Social Security Administration 
(SSA) records also indicate that Social Security Disability 
compensation for disabilities including hepatitis C was 
denied because the disabilities were found to be "based on a 
drug addiction and alcoholism."  See June 2004 SSA letter.

Based on the absence of abnormal findings in service, the 
length of time between separation and the initial diagnosis, 
the veteran's non-service related risk factors, and the lack 
of competent positive nexus opinions, service connection is 
denied.  


ORDER

Service connection for hepatitis C is denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


